DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 and 1/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16389284 received on 10/29/2021. Claim 10 is cancelled. Claims 1, 9 and 16 are amended. Claims 2-8, 11-15 and 17-20 are left in original form. Claims 1-9 and 11-20 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 10/29/2021, with respect to claims 1, 9 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 9 and 16 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Mei discloses (Fig. 2B, 5 and 6A) a stretchable multi-layer wearable tag capable of wireless communications comprising: A RFID strap device 270/280 (¶27) comprising a first strap conductor comprising a pair of strap pads 520,525 (¶45) and an RFID chip 280 (¶27); a second conductor 261/550 (¶45); a dielectric 270 positioned between the first strap conductor and the second conductor (¶35 - dielectric; electric insulation; ¶45 - electrically insulating; Fig. 6A); and an antenna 241 coupled to the RFID strap device (¶45), wherein second conductor is coupled to the first strap conductor via the pair of strap pads (¶45 - A conductive material 610 such as silver paste is filled into the holes 271 to electrically connect the metal pads 520, 525 and the end pads 510, 515); wherein the second antenna is coupled to the RFID chip (¶45). However, the cited prior art of record does not teach or fairly suggests a radio-frequency identification (RFID) tag comprising: a RFID strap device comprising a first bottom strap conductor comprising a pair of strap pads and an RFID chip; a second top conductor;  a dielectric positioned between the first bottom strap conductor and the second top conductor; and a separate antenna coupled to the RFID chip, wherein the RFID chip comprises conductive pads or conductive bumps which facilitate attachment of the RFID chip to the antenna (claim 1); nor a radio-frequency identification (RFID) strap device coupled to a first antenna comprising: a first bottom strap conductor comprised of a pair of strap pads connected to an RFID chip; a second top conductor comprised of a second antenna; and a dielectric positioned between the first bottom strap conductor and the second top conductor, wherein the second antenna is configured to operate at a frequency different than the first antenna and wherein the first antenna is coupled to the first bottom strap conductor via the pair of strap pads and the RFID chip (claim 9); nor a method of incorporating a second conductor into a radio-frequency identification (RFID) strap device comprising: providing a first bottom strap conductor comprised of a pair of strap pads; connecting an RFID chip to said pair of strap pads; positioning a dielectric between the first bottom strap conductor and the second top conductor; and coupling the RFID chip to an antenna, wherein the RFID chip comprises conductive pads or conductive bumps which facilitate attachment of the RFID chip to the antenna (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887